Order unanimously affirmed without costs. Memorandum: Supreme Court properly granted defendants’ motion for summary judgment dismissing *881the cause of action for intentional infliction of emotional distress. The conduct alleged is not sufficiently extreme or outrageous to support recovery on that theory (see, Dillon v City of New York, 261 AD2d 34, 41; DeFilippo v Xerox Corp., 223 AD2d 846, 847-848, lv dismissed 87 NY2d 1056; Foley v Mobil Chem. Co., 214 AD2d 1003, 1005). (Appeal from Order of Supreme Court, Oneida County, Parker, J. — Summary Judgment.) Present — Pine, J. P., Wisner, Hurlbutt and Kehoe, JJ.